BLD-175                                                    NOT PRECEDENTIAL

                     UNITED STATES COURT OF APPEALS
                          FOR THE THIRD CIRCUIT
                               ___________

                                   No. 21-3263
                                   ___________

                           HILTON KARRIEM MINCY,
                                         Appellant

                                         v.

 GOVERNOR OF THE COMMONWEALTH OF PENNSYLVANIA; SECRETARY
 PENNSYLVANIA DEPARTMENT OF CORRECTIONS; SUPERINTENDENT OF
 SCE-HUNTINGDON; SECRETARY FOR THE PENNSYLVANIA DEPARTMENT
   OF HEALTH; KOHLER, Deputy Superintendent for Facilities Management SCI-
    Huntingdon; WALTERS, Deputy Superintendent for Centralized Services SCI-
Huntingdon; WALTER HOUSE, Major of the Guard SCI-Huntingdon; CRYSTAL LOY,
Major of Unit Management SCI-Huntingdon; M. GOSS, Unit Manager SCI-Huntingdon

                    ____________________________________

                  On Appeal from the United States District Court
                       for the Middle District of Pennsylvania
                     (M.D. Pa. Civil Action No. 1-20-cv-00717)
                  District Judge: Honorable Christopher C. Conner
                    ____________________________________

      Submitted for Possible Dismissal Pursuant to 28 U.S.C. § 1915(e)(2)(B) or
        Summary Action Pursuant to Third Circuit LAR 27.4 and I.O.P. 10.6
                                   June 16, 2022

          Before: MCKEE, GREENAWAY, JR., and PORTER, Circuit Judges

                         (Opinion filed: September 9, 2022)
                                        _________

                                        OPINION *
                                        _________

PER CURIAM

       Hilton Mincy, proceeding pro se, appeals an order of the United States District

Court for the Middle District of Pennsylvania dismissing his civil rights action. For the

reasons that follow, we will affirm the judgment of the District Court.

       In April 2020, Mincy, who was then incarcerated at SCI-Huntingdon in

Pennsylvania, filed a complaint pursuant to 42 U.S.C. § 1983 against Commonwealth and

prison officials and prison employees arising from his conditions of confinement during

the COVID-19 pandemic. In his second amended complaint, Mincy alleged that prison

policies and practices were inadequate and failed to prevent the spread of COVID-19. He

averred, among other things, that the policies did not mandate testing staff and inmates

for the virus. He also averred that, contrary to the policies that were established, inmates

interacted with inmates outside of their cohorts and staff failed to properly wear personal

protective equipment.

       Mincy alleged that the inadequate policies and practices resulted in the lock down

of the prison in April 2020. He stated that he became infected with COVID-19 at that

time and suffered various symptoms, including a fever, shortness of breath, and an



*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
                                              2
irregular heartbeat. He also exhibited COVID-19 symptoms in June 2020. Mincy

claimed that the defendants acted with deliberate indifference to his health and violated

the Eighth and Fourteenth Amendments. He sought injunctive and declaratory relief,

nominal and punitive damages, and the costs of his suit.

       The District Court granted the defendants’ motion to dismiss the second amended

complaint. It ruled that Mincy had failed to plead facts suggesting that the defendants

were deliberately indifferent to the risk of harm presented by COVID-19. The District

Court denied Mincy’s motion to file a third amended complaint and concluded that

further amendment would be futile. This appeal followed. 1 In February 2022, Mincy

was released from SCI-Huntingdon. According to the defendants, he was released to a

community corrections facility. He currently resides in California.

       We have jurisdiction pursuant to 28 U.S.C. § 1291. Because Mincy is no longer

confined at SCI-Huntingdon, his claims for injunctive and declaratory relief related to his

conditions of confinement are moot. See Sutton v. Rasheed, 323 F.3d 236, 248 (3d Cir.

2003). His damages claims, however, are still justiciable. Id. at 249. Our standard of

review is plenary. Chavarriaga v. N.J. Dep’t of Corr., 806 F.3d 210, 218 (3d Cir. 2015).

       To state an Eighth Amendment claim, a plaintiff must allege that he was

incarcerated under conditions imposing a substantial risk of serious harm, and that the

defendant was deliberately indifferent to that risk. Farmer v. Brennan, 511 U.S. 825, 834


1
 The District Court also denied Mincy’s motion for reconsideration. Mincy did not file a
notice of appeal as to that order so it is not before us. See Fed. R. App. P. 4(a)(4)(B)(ii).
                                                3
(1994); Porter v. Pa. Dep’t of Corr., 974 F.3d 431, 441 (3d Cir. 2020). Deliberate

indifference requires that a defendant knew of and disregarded an excessive risk to

inmate health and safety. Farmer, 511 U.S. at 837. Prison officials who knew of a

substantial risk of harm are not liable if they responded reasonably to the risk. Id. at 844.

       We agree with the District Court that Mincy did not plead facts suggesting that the

defendants acted with deliberate indifference in implementing policies addressing

COVID-19. See Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (requiring sufficient factual

matter to state a claim that is plausible on its face). To the extent Mincy contends that the

Department of Corrections’ policies were inadequate, the District Court noted many

preventative measures that were taken from the start of the pandemic, including the

suspension of in-person visits, screening of staff for the virus, inmate quarantines, and the

provision of masks and cleaning materials. In light of these measures and the

unprecedented and evolving nature of the pandemic, Mincy does not have a plausible

claim that prison officials disregarded an excessive risk of harm. See Wilson v.

Williams, 961 F.3d 829, 841 (6th Cir. 2020) (holding that the Bureau of Prisons was not

deliberately indifferent to the risk of harm in light of preventative measures taken in

response to COVID-19).

       To the extent Mincy avers that officials and staff at SCI-Huntingdon failed to

follow all of the Department of Corrections’ policies, he does not allege sufficient facts to

conclude that these defendants were deliberately indifferent to the risk of harm. See

Hope v. Warden York Cty. Prison, 972 F.3d 310, 330 (3d Cir. 2020) (stating that the
                                              4
failure to eliminate all risk of contracting COVID-19 in immigration detention did not

establish deliberate indifference). Mincy recognizes that the age and design of SCI-

Huntingdon presented unique challenges in responding to COVID-19. The District Court

also properly dismissed Mincy’s equal protection claim, which lacked supporting factual

allegations, and his claims against Governor Tom Wolf and the Secretary of the

Pennsylvania Department of Health, which were not based on their personal involvement

in the operation of SCI-Huntingdon. See Rode v. Dellarciprete, 845 F.2d 1195, 1207 (3d

Cir. 1988). Finally, the District Court did not err in concluding that, in light of the

preventative measures that were taken, further amendment of the complaint would be

futile. See Grayson v. Mayview State Hosp., 293 F.3d 103, 111 (3d Cir. 2002).

       Accordingly, because this appeal does not raise a substantial question, we will

summarily affirm the judgment of the District Court. See 3d Cir. LAR 27.4; I.O.P. 10.6.




                                              5